Title: From Thomas Jefferson to Thomas Munroe, 19 March 1807
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Sir
                            
                            Washington Mar. 19. 07.
                        
                        In applying the fund of 3000. D. to the highways appurtenant to the public buildings we must take care, not
                            only not to exceed them, but to apply them, as far as they will go, to those objects most important, leaving undone what
                            we can best do without. I think therefore the following course of operation will be safest.
                        
                     
                        
                           1st. Operation. 
                           replant all the trees which are wanting & secure them.
                        
                        
                           
                           make a road along the East front of the Capitol, from side to side of the square, as wide & good as the
                            Pensva avenue.
                        
                        
                           
                           put into good order the roads on the North, East, & South sides of that square.
                        
                        
                           
                           put into good order the roads on the W. N. & E. sides of the President’s square, leaving the South side
                            untouched.
                        
                        
                           
                           make tunnels of stone in the whole way, where they were
                            of wood.
                        
                        
                           2d. operation. 
                           reform the Pensylvania avenue by widening it’s crown from inner row to inner row of trees,
                            and a ditch between each inner and outer row, according to the last sketch furnished by mr King; gravelling the whole in
                            the best manner, until the sum of 2000. D. shall have been expended in this 2d & the 1st. operation. there stop the
                            reformation.
                        
                        
                           3d. operation. 
                           put the rest of the Avenue (always meaning that portion only which connects the two public
                            buildings) into good order of it’s present breadth.
                        
                        
                           
                           what remains of the fund after this is to be reserved for the emploiment of a steady man in the constant
                            repair of the whole, and to finish rounding & gravelling the road South of the President’s square, should the 15,000. D. fund have reduced it to it’s proper level as is expected to be
                            done.
                        
                     
                  
                        
                        
                        
                        
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. such a force should be employed as will do the whole in 4. or 5. months.
                        
                    